


Exhibit 10.1


SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT


This SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is made
as effective of September 3, 2014, by and between GARDNER BINGHAM JUNCTION
HOLDINGS, L.C., a Utah limited liability company (“Gardner”) and ARBOR BINGHAM
JUNCTION HOLDINGS, L.C., a Utah limited liability company (“Arbor”; and together
with Gardner, individually and collectively, as the context may require, “Arbor
Gardner”), and O.COM Land, LLC, a Utah limited liability company, its successors
and assigns (“Overstock”).


RECITALS:


A.    Arbor Gardner and Overstock previously entered into that certain Purchase
and Sale Agreement, May 5, 2014, which was amended by that certain First
Amendment to Purchase Agreement dated effective July 29, 2014 (as amended, the
“Purchase Agreement”) pursuant to which Arbor Gardner agreed to sell, and
Overstock agreed to purchase, the Property (as defined in the Purchase
Agreement) on the terms set forth in the Purchase Agreement. All capitalized
terms used but not otherwise defined herein shall have their meanings set forth
in the Purchase Agreement.


B.    Overstock and Arbor Gardner desire to amend the Purchase Agreement to
extend the Due Diligence Period and to modify the closing date.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties do hereby agree as follows:


1.    Extension of Feasibility Period. The Due Diligence Period is hereby
extended to September 26, 2014.


2.    Closing Date. The first sentence of Section 11 of the Purchase Agreement
is hereby deleted in its entirety and replaced with the following:


“The closing (the “Closing”) of the transaction contemplated by and under this
Agreement shall be held at the office of Escrow Agent on the date which shall be
the later of (a) the date on which all other conditions precedent to the
Closing, occurring hereunder have been satisfied, or (b) September 26, 2014.”


3.    Entire Document. This Amendment contains the entire understanding of the
parties and supersedes all prior oral or written understandings relating to the
subject matter set forth herein.


4    Counterpart Signatures. This Amendment may be executed in counterparts each
of which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


5.    Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties and their respective successors and/or
assigns.


6.    Ratification. In all respects, other than as specifically set forth in
this Amendment, the Purchase Agreement shall remain unaffected by this Amendment
and shall continue in full force and effect, subject to the terms and conditions
thereof, and in the event of any conflict, inconsistency, or incongruity between
the provisions of this Amendment and any provisions of the Purchase Agreement,
the provisions of this Amendment shall in all respects govern and control.


7.    Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person may be signing) that he or she has been duly authorized to
deliver this Amendment in the capacity and for the entity set forth where she or
he signs.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement.




ARBOR GARDNER:
GARDNER BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by
its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

By:
/s/ KEM GARDNER
 
 
Print Name:
Kem Gardner
 
 
Its:
Manager
 
 

ARBOR BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by its
Manager
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company

By:
/s/ JOHN GUST
 
 
Print Name:
John Gust
 
 
Its:
Manager
 
 



OVERSTOCK:
O.COM Land, LLC, a Utah limited liability company
By:
/s/ CARTER LEE
 
 
Print Name:
Carter Lee
 
 
Its:
Manager
 
 




2